This case was originally filed in the Supreme Court under cause No. 26109. Later the Supreme Court, upon a joint petition of the parties, ordered said cause consolidated for briefing and argument with cause No. 26104. We quote the material part of said joint petition as follows: "Come now the parties, appellant and appellee, by their attorneys of record and show to the court that in cause No. 26104 (Supreme Court) of this court entitled LouisaColeman Che Mah Dunn, Appellant v. Starke County Trust andSavings Bank, executor, et al. Appellee, that appellant and appellee filed briefs therein; that the issue there involved for decision by this court is the same as the issue involved in this appeal, to wit: is the appellant, Louisa Coleman Che Mah Dunn or the appellee, Nora Mah, the legal widow of Che Mah, deceased." Later both causes were transferred to this court for want of jurisdiction in the Supreme Court. They were docketed in this court under numbers 14569 and 14570.
The parties having stipulated that the issue involved in this cause is the same as the issue involved in said cause No. 14569, and not having filed any briefs in this cause except the briefs which were filed in said cause No. 14569 — and this court having considered and determined said issue in said cause No. 14569,Louisa Coleman Che Mah Dunn, Appellant, v. Starke County Trustand Savings Bank, Executor et al., ante, 86, 184 N.E. 424, this cause is affirmed on authority of said cause.
Bridwell and Smith, J.J., dissenting. *Page 699